Judge Phillips
dissenting.
Though the evidence as to plaintiffs damages is not as pointed as it might have been, when its many parts are pieced together and the whole is viewed and analyzed in its most favorable light for the plaintiff it is sufficient, in my opinion, to support the verdict and the court erred in setting it aside. In addition to evidence showing what the labor and materials used on the project cost, there is evidence that the materials were obtained from a “very competitive” supplier; that all of plaintiffs work satisfied *236the various inspectors (thus complying with the plans and specifications) and was 95% complete when defendant contractor breached their contract; that during the fourteen month period plaintiff worked on the projects defendant contractor daily observed what was being done, was knowledgeable about construction and its costs, periodically received payroll affidavits and lists of the materials plaintiff installed along with their costs, made twenty-two payments on one project and twenty-four on the other without complaint, and periodically certified to HUD that the costs covered by plaintiff s billings had been paid or incurred. The evidence also shows that before plaintiff was taken off the job he had expended $329,577.19 for labor and materials on the Sheraton project of which defendants had paid $314,523.02; and on the Wilkes job he had expended $200,020.03 and defendants had paid $195,514.06; and that defendant Shadrick finished the projects with plaintiffs employees and paid them the same hourly rate plaintiff did.
This evidence, more than a mere scintilla certainly, tends to indicate, in my view, that plaintiffs claimed costs were reasonable and necessarily expended on defendants’ projects and that defendants so recognized. Nor was the verdict speculative. The $26,000 verdict on the Wilkes job simply reimbursed plaintiff for his unpaid billings ($4,505.97) and awarded him an 11% overhead charge ($21,494.03) on the $200,020.03 that the evidence shows he spent on that job during the seventeen month period; and the $40,500 verdict for the Sheraton job only paid plaintiff for his past due billings ($15,054.17) and awarded him an 8% overhead charge on the $329,577.19 that plaintiff had spent on that job during substantially the same period. Nor is the overhead or profit award either unreasonable or unsupported by evidence. During the course of construction, so the evidence shows, changes were made in the electrical part of the job several times and on each occasion plaintiff submitted a request for a change order containing a 15% charge for overhead and profit, which defendants approved. Furthermore, as is commonly known, overhead charges by businesses of all kinds are not only customary, they are necessary, and the charges that the jury implicitly approved in assessing the value of plaintiffs work were in keeping both with that practice and the evidence presented.